Appeal ‐ Affidavit Non‐Payment of Costs 
                                                             State of Texas 
                                                                                             Appeal Case No: 14‐14‐01004‐CV
JOSEPH COX, ET AL VS. GALVESTON COUNTY WATER CONTROL &                                       Cause No.: 13‐CV‐1104 
IMPROVEMENT DISTRICT #12, ET AL                                                              405th District Court of Galveston County
                                                                                                             FILED IN
TO:                                                                                                  14th COURT OF APPEALS
                                                                                                         HOUSTON, TEXAS
ARTICLE 35.3 A 92) AND ARTICLE 37.3B PAGE 32 AND 33 OF THE SPECIAL SUPPLEMENT                        1/20/2015 3:54:11 PM
TO TEXAS RULES OF COURT STATE 1997                                                                   CHRISTOPHER A. PRINE
                                                                                                                 Clerk
I, John D. Kinard, District Clerk, in and for the County of Galveston, State of Texas, do hereby make this sworn affidavit in the above 
referenced case currently pending appeal.  No Clerk’s Record on appeal has been filed, as the Appellant has failed to pay or make 
satisfactory payment arrangements for the Clerk’s fees. 
 
Upon payment, the Clerk’s Record on Appeal shall be tendered for filing in the Fourteenth Court of Appeals, Houston, Texas. 
 
Issued and given under my hand and the seal of said court at Galveston, Texas, on this the 20th day of January, 2015. 
 
                                                                                            John D. Kinard, District Clerk
                                                                                            Galveston County, Texas 

                                                                                   By:    /s/ Shailja Dixit Deputy